SULLIVAN, J.:
Epitomized Opinion
In this case it was sought to reverse a judgment of conviction under an indictment for burglary and larceny, on the ground that the verdict was against the weight of evidence. This the court of appeals refused to do under the following rules:
1. A reviewing court should not reverse a judgment because the verdict is against the weight of the evidence, unless it is so clearly thus unsupported as to indicate some misapprehension or mistake or bias on the part of the jury, or a wilful disregard of duty.
2. When the evidence in a case is conflicting, a reviewing court will not pass upon the weight of the evidence, providing there was some evidence upon all points necessary to sustain the verdict and judgment.
3. A reviewing court will not reverse a case on the weight of the evidence where there is a sharp conflict in the evidence, as the trial court and jury, who saw the witnesses face to face, had better opportunities for determining where the truth lay.
4. The claim was also made that the court committed error in causing the wife of defendant to testify against her husband. The court held against this claim for the reason that the testimony of the wife was brought out by the husband’s council by cross-examination in the first instance, and the door thus being opened the State was entitled to cross-examine upon matters brought out in chief. Hence there was no prejudicial error.